Knowlton, C. J.
This is a suit for the conversion of certain machinery. The question presented by the bill of exceptions is whether the plaintiff is barred by a former decree for the defendant in a suit in equity. That suit was brought by the person from whom the present plaintiff took his title pendente lite, and the decree is binding not only upon the parties to it, but upon their privies. There is no dispute that the present plaintiff is affected by it as the plaintiff in that suit would have been if he had not parted with his title. Sawyer v. Woodbury, 7 Gray, 499, 502. Borrowscale v. Tuttle, 5 Allen, 377. Haven v. Adams, 8 Allen, 363. The decree was “ Bill dismissed,” which is a final decree upon the merits that settles forever all matters involved in the suit. Snell v. Dwight, 121 Mass. 348. Foote v. Gibbs, 1 Gray, 412.
If the question were, What is the effect of the judgment in a collateral proceeding? the case would be different, and the answer would be, Only to settle such matters as were actually tried and adjudicated. But as a final disposition of the case, a judgment on the merits includes everything that was litigated, or that might have been litigated, in the case brought by the plaintiff *36before the court. Foye v. Patch, 132 Mass. 105, 110. Watts v. Watts, 160 Mass. 464, 465. Butrick, petitioner, 185 Mass. 107, 113. There is nothing in the decision in Waterhouse v. Levine, 182 Mass. 407, adverse to this view, although some of the language in the opinion is broader than the case called for. The cause of action in that suit was not the same as that to which the judgment in the former action related, but came into existence after the former action was brought. Although the two actions related to the same transaction, it was competent to show that the last was for a cause of action which had lately-arisen, and which could not be affected by a judgment founded on different' conditions existing previously.
We are, therefore, brought to the question which has been most discussed, namely, whether the suit in equity included the present cause of action. The plaintiff in equity was the trustee of one Connor, a bankrupt, and he averred in the third clause of his bill “ that the said bankrupt owns and has located in the brick buildings at Ho.-649 Main street in said Holyoke, called the Hew York Mills, all the machinery, tools and manufacturing implements located in said mills and all machinery in the mills situated at the corner of Cabot and Bigelow streets in said Holyoke, called the Bigelow Street Mills of the Holyoke Water Power Company, of great value and all of which property is claimed to be owned by Michael Craven of Springfield in said county.” Then followed an exception of certain machinery which is immaterial to this case. The present action is to recover for a conversion of a part of the machinery in these mills. In the fourth clause of the bill, after an averment in regard to the purchase “ of all of the above described personal property ” by the bankrupt, the plaintiff charged, “ that later in the years 1883 and 1885 and 1891 Michael Craven claims that the property was conveyed to him on the payment of certain amounts.” In the fifth clause he charged “ that the said Michael Craven did not make the purchase of any of the personal property above mentioned,” and that his alleged title was fraudulent as against creditors.
The defendant’s answer was an admission “ that he claims to be the owner of certain machinery, tools and manufacturing implements located in the Hew York Mills, and all the machinery *37in the Bigelow Street Mills, excepting ... as alleged in the third paragraph of the plaintiff’s bill, and says he became the owner thereof by purchase from said James Connor in the years 1883, 1885 and 1891.” The other admissions of the answer are immaterial, and there was a denial of all allegations not expressly admitted. In his prayer for relief the plaintiff asked, among other things, that the title to all this personal property be decreed to be in him.
Here, then, was an issue including all the property referred to in the present action, and by a decree dismissing the bill the issue was determined in favor of the defendant. It now appears that the principal matter to which the testimony at the hearing in equity was directed was the property covered by the three bills of sale given by Connor to the defendant. There was other property in these mills which was not included in these bills of sale, which the defendant contends passed to him from Connor, under other agreements. In regard to this the jury in the present action has found for the plaintiff. But if it was included in the claim made by the bill in equity, the decree in that suit was final and conclusive as to the title, even if the parties omitted to distinguish the property from that described in the bills of sale.
The language of the bill is plainly inclusive of it, and there is nothing in the answer that limits the issue tendered by the plaintiff in the statement of his claim and of the defendant’s adverse claim. The jury should have been instructed in accordance with the contention of the defendant.

Exceptions sustained.